Citation Nr: 0101109	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  95-32 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a bilateral knee 
disorder.

3. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from February 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
residuals of a bilateral knee injury, denied service 
connection for hearing loss, and denied service connection 
for osteoporosis of the spine.  In September 1998 and in 
January 2000, the Board remanded this matter to the RO for 
further evidentiary development.  As more fully explained 
below, the Board finds that this matter must once again be 
remanded.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for reasons more fully 
explained below, a remand is required.  It is also noted that 
in the December 2000 informal hearing presentation, the 
veteran's representative requested that the veteran's claim 
be remanded for compliance with this new law.  

In remanding this matter, the Board is mindful that in May 
and June 1999 the veteran failed to report for scheduled VA 
examinations, without a showing of good cause.  In a letter 
dated in April 1999 he was advised by the RO that if he 
failed to report for the scheduled VA examination, his claim 
would be rated based on the evidence of record.  However, in 
light of the new law cited above, the Board finds that a 
remand is warranted, specifically to ensure compliance with 
the notice and duty to assist provisions.

Bilateral hearing loss

The veteran contends that his hearing loss was caused by 
nerve damage due to gunfire exposure in service.  The record 
reflects that he has current bilateral hearing loss 
disability.  38 C.F.R. § 3.385.  His service separation 
records show that his military occupational specialty (MOS) 
was "rifleman" for 12 months during service, and that he 
received the Combat Infantryman Badge.  The only service 
medical record, his separation examination, shows that at 
separation he had normal hearing in the right and left ear on 
whispered voice testing.  A private medical record dated in 
July 1986 showed an assessment of progressive sensorineural 
hearing loss, presbycusis and noise-induced type.  On a VA 
examination in 1997, the diagnosis was mild sensorineural 
hearing loss in the middle range, and severe to profound 
sensorineural hearing loss in the high frequencies, for both 
ears.  The VA examiner did not, however, opine as to the 
etiology of the veteran's bilateral hearing loss.  Thus, 
although it is clear that the veteran was involved in combat 
in service and was therefore exposed to noise therein, it is 
unclear whether he had any post-service noise exposure, and 
it is also unclear as to the etiology of his bilateral 
hearing loss.  Accordingly, he should be scheduled for a VA 
examination in order to determine the nature and probable 
etiology of his current bilateral hearing loss.  

In his October 1995 substantive appeal, the veteran reported 
that he had "hearing tests regularly since [he] left the 
military".  The RO should request that the veteran provide 
more specific information pertaining to these hearing tests, 
along with the appropriate releases, so that these records 
may be obtained.  

Bilateral Knee Disorder and Low Back Disorder

The veteran contends that he was a paratrooper in World War 
II and that he was injured during several jumps, including 
both his knees and his back.  In support of his claim, he 
submitted a telegram from the War Department to his wife, 
dated in July 1944, which reported that the veteran had been 
wounded in action in June 1944.  He claims that he was 
treated for his knees and his back as soon as he was 
discharged, and provided the names of two doctors, Dr. Knight 
and Dr. Stoddard, who reportedly treated him after discharge.  
He reported, however, that both doctors are "no longer 
there" and that there are "no records available to verify 
this treatment of [his] knees and back".  

In a letter dated in June 1995, Josette Johnson, M.D. 
reported treating the veteran for rheumatoid arthritis and 
secondary generalized osteoarthritis since September 1990.  
Dr. Johnson noted that over that period of time, the veteran 
has had multiple symmetric joint involvement of the upper and 
lower extremities.  It was also noted that he took calcium 
and got Calcimar injections secondary to compression 
fractures due to osteoporosis.  Dr. Johnson reported to the 
RO that "since you have a photocopy of my records, I will 
not go into the specific medications that [the veteran[ is on 
at this time".  The record reflects, however, that there are 
no treatment records from Dr. Johnson in the claims folder, 
and, therefore, such records should be obtained on remand.  

On VA examination in 1997 the veteran reported a history of 
several paratrooper jumps in combat, and claimed he came down 
hard on his legs, and severely bruised his legs, but did not 
fracture anything.  X-rays of the knees showed degenerative 
changes in the knees.  An x-ray of the lumbar spine showed a 
50 percent compression of L1, a burst type fracture of L4 
that appeared remote, and diffuse osteoporosis and mild 
degenerative change at multiple levels.  The VA examiner made 
no assessment as to the probable etiology of either the 
degenerative arthritis of the knees or the lumbar spine 
pathology.  Accordingly, he should be scheduled for a VA 
orthopedic examination to clarify the nature and probable 
etiology of his bilateral knee degenerative arthritis, as 
well as his low back disability, and whether either 
disability may be related to his paratrooper jumps in 
service.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated him 
for his bilateral hearing loss, bilateral 
knee disorder, and for his low back 
disorder.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include complete 
treatment records from Dr. Josette 
Johnson, as well as records of hearing 
tests that the veteran reported having 
since he left the military.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and probable etiology of his 
bilateral knee disability and his low 
back disability.  The claims folder, 
including any additional treatment 
records associated with the file, must be 
available for review by the examiner 
prior to evaluating the veteran.   The 
examiner should also state an opinion for 
the record as to whether it is least as 
likely as not that any knee disability or 
any low back disability is related to the 
veteran's paratrooper jumping in service, 
rather than to other intervening causes.  
The examiner should explain the rationale 
for any opinion(s) expressed.

3.  The veteran should also be scheduled 
for a VA examination by a specialist in 
hearing disorders to determine the nature 
and probable etiology of his bilateral 
hearing loss.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies, including an audiological 
evaluation, should be performed, and all 
findings should be reported in detail.  
It is imperative that the examiner take a 
detailed history of the veteran's 
exposure to acoustic trauma before, 
during, and after service.  On the basis 
of historical information, a review of 
the claims file and current clinical and 
audiometric findings, the examiner should 
be requested to express an opinion as to 
whether it is at least as likely as not 
that the veteran's current bilateral 
hearing loss is related to the noise 
exposure during service, rather than to 
intervening causes, such as any reported 
post-service noise exposure.  Any 
opinions expressed should be supported by 
appropriate evidentiary references and 
rationale.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


